DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 05/05/2021 with respect to the rejections of claims 1-2, 5-7-9, 12-16, and 19-20 under 102(a)(1) have been fully considered and are persuasive. Therefore, this rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the primary reference (Lee et al.) modified by the features a newly found reference (MCGROGAN et al.;US20140244119A1), which teaches an acceleration profile constrained by minimum and maximum accelerations (as shown in the 103 rejection below).
However, with respect to the rejections of claims 3-4, 10-11, and 17-18 under 103, applicants’ arguments have been fully considered and are not persuasive. That is, as shown in the 103 rejection below, while the teachings of the independent claims (1, 8, and 15) are rejected in view of Lee modified by MCGROGAN (see above); the features of the dependent claims (3-4, 10-11, and 17-18) would still be taught by Lee and MCGROGAN in further view of Jiang (CN103035121A-considered in the most recent office action).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US7400963B2) in view of MCGROGAN et al.(US20140244119A1).
Regarding claim 1, Lee teaches a method for controlling a vehicle based on a driver-centric model, comprising: 
generating a trajectory for the vehicle (Fig. 1: Approaching path 18; Fig. 4: Approaching “curve” 18; Col. 4, Lines 18-20).
receiving an input from a driver to adjust a velocity of the vehicle, the input received while the driver is operating the vehicle (Fig. 1, Operator 14; Approaching path 18; Col. 5, Lines 24-45; Factor Kd in Eqn. (1)); 
generating an acceleration profile based on the input, the acceleration profile comprising a vector of accelerations, each respective acceleration of the vector of accelerations constrained based on a maximum velocity of the trajectory (Fig. 4; Cols. 6 and 7: Section IV: Acceleration profile in equation (6); Acceleration profile generation based on the driver input and desired curve speed, which in turn is the modification of the allowable (critical, maximum) speed [Col. 5, Section I.; equations (1) and (2)], and based on the driver factor [Col. 6, Lines 10-15; Eqs. (2A) and (3)]; i.e. desired curve speed takes maximum velocity and driver input into consideration- thus, since the acceleration vector comprises the desired curve speed, then it takes those factors into consideration as well)
such that each respective acceleration does not cause the velocity to exceed the maximum velocity (Col. 1, Lines 15-20; Col. 6, Equations (2), (2A), and (3); Vcomfortable/desired is generated to identify a speed at which the operator will comfortably drive through the curve without exceeding the allowable or acceptable speed rate; Therefore, if the acceleration profile considers these parameters, this aim [preventing exceeding the allowable speed] is by default included in the vector/profile estimation)
generating a velocity profile based on the acceleration profile and the trajectory (Cols. 7 and 8, Section V. Curve Speed Command, Lines 15-30 and 45-48, Equation (7): V(x) in terms of A(x) [obtained from equation (6)]; and 
controlling the vehicle based on the velocity profile and the acceleration profile (Col. 2, Lines 40-54; Col. 4, Lines 42-54; Col. 8, Lines 40-52).
However, Lee does not teach each respective acceleration of the acceleration profile is constrained based on a minimum acceleration and a maximum acceleration.
On the other hand, MCGROGAN teaches constraining the acceleration profile based on a minimum acceleration and a maximum acceleration ([0026]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the Lee reference, and constrain the acceleration profile by a minimum and a maximum acceleration as taught by the MCGROGAN reference. Doing this will guarantee the acceleration profile generates speed and acceleration commands that are within the capability of the vehicle, as disclosed by MCGROGAN ([0026]).
Regarding claim 2, Lee discloses generating a vector of driver inputs via a signal reconstruction of the input from the driver (Col. 5, Lines 55-60).
Regarding claim 5, Lee discloses the input is received via an acceleration input device or a deceleration input device (Col. 8, Lines 60-61).
Regarding claim 6, Lee discloses the velocity profile comprises a vector of velocities (Col. 6, Equation (3)).
Regarding claim 7, Lee discloses controlling the vehicle comprises adjusting the velocity from an initial velocity in the vector of velocities to a first velocity in the vector of velocities based on a first acceleration in the vector of accelerations (Col. 7, Equation (5); Col. 4, Lines 57-65; Col. 9, Lines 5-25).
With respect to Claims 8-9, 12-16, and 19-20, all limitations have been examined with respect to the limitations in claims 1-2, and 5-7, therefore claims 8-9, 12-16, and 19-20 are rejected under the same rationale.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and MCGROGAN et al. in view of Jiang (CN103035121A).
Regarding claim 3, Lee teaches the trajectory comprises a vector of velocities for a period of time and a length of time between adjacent velocities of the vector (Col. 9, Lines 14-15).
However, Lee does not teach the trajectory comprises the minimum acceleration, the maximum acceleration, a minimum velocity, the maximum velocity. 
On the other hand, Jiang teaches the trajectory comprises the minimum acceleration, the maximum acceleration, a minimum velocity, the maximum velocity ([0027]). It would have been obvious for someone with ordinary skill in the art to modify the Lee reference and include the teachings of Jiang and include the vehicle characteristics mentioned above (minimum/maximum acceleration, minimum/ maximum velocity) in the trajectory. Including such vehicle dynamics in the trajectory would provide better adaptability to the trajectory planning of vehicles in an unknown environment, as disclosed by Jiang ([0029]). 
Regarding claim 4, Lee teaches the velocity profile is generated based on a function of at least the vector of accelerations, the minimum velocity, the maximum velocity, and the length of time (Col. 5, Lines 24-26; Col. 7, Lines 24-25).
With respect to Claims 10-11, and 17-18, all limitations have been examined with respect to the limitations in claims 2-3, therefore claims 10-11 and 17-18 are rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669